Case: 1:17-cr-00034-SJD-MRM Doc #: 44 Filed: 07/28/20 Page: 1 of 4 PAGEID #: 182

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

 

UNITED STATES OF AMERICA,
Plaintiff, : Case No. 1:17-cr-034
Also 1:20-cv-359
District Judge Susan J. Dlott
- VS - Magistrate Judge Michael R. Merz
ANTHONY WHITMIRE,
Defendant.
DECISION AND ORDER

 

This criminal case is before the Court on Defendant’s Objections (ECF No. 43) to the
Magistrate Judge’s Report and Recommendations (“Report,” ECF No. 42) which recommended
that Defendant’s Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 34) be dismissed with
prejudice. As required by Fed.R.Civ.P. 72(b) the Court has reviewed de novo all portions of the
Report to which specific objection has been made and rules on the objections in this Order.

In the Report, the Magistrate Judge concluded Whitmire’s Motion to Vacate was time-
barred because it had not been filed within one year of the date when Whitmire’s conviction
became final on March 27, 2018 (ECF No. 42, PageID 169-70). Alternatively, the Magistrate

Judge concluded the Motion fails on the merits. /d. at PageID 166-69.
Case: 1:17-cr-00034-SJD-MRM Doc #: 44 Filed: 07/28/20 Page: 2 of 4 PAGEID #: 183

The Statute of Limitations

Regarding the statute of limitations, Whitmire claims the benefit of 28 U.S.C. § 2255(£)(3)
which allows the statute of limitations to run for one year from “the date on which the right asserted
was initially recognized by the Supreme Court, if that right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral review” instead of one
year from the date on which the conviction became final, as provided in § 2255(f)(1), the date
relied on by the Magistrate Judge. In his Objections he also claims the benefit of § 2255(f)(4) on
the grounds that the evidence he relies on — the decision of the Supreme Court in Rehaif v. United
States, 588 U.S. ___, 139 S. Ct. 2191 (2019) — is newly discovered.

Whitmore relies on Rehaif v. United States, 588 U.S.__, 139 S. Ct. 2191 (2019), and did file
his Motion to Vacate within one year of the Supreme Court’s decision in that case on June 21, 2019.
In the Report, the Magistrate Judge wrote that “Rehaif did not recognize any new constitutional right,”
(Report, ECF No. 42, PageID 167, quoting this Court’s prior decision at United States v. May, 2019
US. Dist. LEXIS 203817, 2019 WL 6310185 (S.D. Ohio Nov. 25, 2019)).

Whitmire objects to the Magistrate Judge’s conclusion that Rehaif is not applicable to cases on
collateral review (Objections, ECF No. 43, PageID 177-78). The Report analyzes the conditions under
which a new Supreme Court decision will be applicable to cases on collateral review such as those
under 28 U.S.C. § 2255. Applying the required analysis under Teague v. Lane, 489 U.S. 288 (1989),
and its progeny, the Magistrate Judge concluded Rehaif was not a new substantive rule because it did
not contract the class of persons criminally liable under 18 U.S.C. § 922(g)(Report, ECF No. 42,
PageID 166-69). Although Rehaif did announce a “new” rule, it was a new procedural rule. It specified

what the Government must prove to support a conviction under 922(g), to wit, that a defendant knew
Case: 1:17-cr-00034-SJD-MRM Doc #: 44 Filed: 07/28/20 Page: 3 of 4 PAGEID #: 184

he or she belonged to a class of persons prohibited from possessing a firearm. The retroactivity analysis
in the Report is consistent with the authority relied on by Whitmire in his Objections, Jn Re Cari Green,
144 F, 3d 384 (6" Cir. 1998), and Caspari v. Bohlen, 510 U.S. 383 (1994).

Whitmire relies generally on the Suspension Clause of the Constitution and argues “If there is
no path to challenge an unlawful sentence, surely the Suspension Clause is offended.” (Objections,
ECF No. 43, PageID 178). To the contrary, the federal courts have repeatedly upheld provisions of
the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the
"AEDPA") which make a challenge to a particular sentence impossible under certain circumstances,
e.g., if a defendant waits too long to make the challenge or attempts to challenge a second time a
conviction he has already challenged once or attacks a state court sentence in federal court without
having first exhausted state court remedies.

Defendant claims Rehaif is “indisputably” a new retroactive rule because it narrows the scope
of § 922(g). On the contrary, Rehaif does not change at all those persons who can be prosecuted under
§ 922(g). Rather, it holds that when the Government does prosecute a person in one of the prohibited
categories, it must prove he or she knew that they were in that category. As to § 922(g)(1), the same
class of people now as before Rehaif is prohibited from possessing a firearm, to wit, those people who
have been convicted of a felony. Now the Government must prove that they knew they had been thus
convicted, a change in the procedure at trial, not in the classes of people liable.

Whitmire also relies on Welch v. United States, 136 S. Ct. 1257, 1264-65, 194 L. Ed. 2d
387 (2016). In that case the United States Supreme Court itself held that its prior decision in
Johnson v. United States, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015), was applicable retroactively
to cases on collateral review because it narrowed the class of persons to whom the Armed Career
Criminal Act applied. In its recent decision in Jn re Franklin, 950 F.3d 909, 910 (6" Cir. 2020),

the Sixth Circuit relied on Welch to find retroactive the Supreme Court’s decision in United States
Case: 1:17-cr-00034-SJD-MRM Doc #: 44 Filed: 07/28/20 Page: 4 of 4 PAGEID #: 185

v. Davis, 139 S. Ct. 2319 (2019), decided within a week of Rehaif, that 18 U.S.C. § 024(c)(3)(B)
was unconstitutional.

Because Rehaif is not applicable on collateral review, Whitmore is not entitled to the start
date for the statute of limitations provided by § 2255(f)(3). Nor does a new decision by the
Supreme Court constituted a “fact” whose discovery restarts the statute of limitations under §
2255(f)(4).

Conclusion

The Court concludes the Report is not contrary to law. Whitmire’s Objections are therefore
OVERRULED and the Report is ADOPTED. Whitemire’s Motion to Vacate is ordered dismissed
with prejudice and the Clerk will enter judgment to that effect. Because reasonable jurists would
not disagree with this conclusion, Petitioner is denied a certificate of appealability and the Court
certifies to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.

JulyZ§, 2020.

     

   

Dlott
istrict Judge

Susan
United States
